SEABURY, J.
The plaintiff, as trustee in bankruptcy of the Dart Cereal Company, sues the defendants to recover for goods sold and delivered to the latter by the Dart Cereal Company. The Dart Cereal Company was adjudicated a bankrupt oifjune 26, 1911. The defendants are copartners. The defendants admitted the cause of action alleged in the complaint, and by way of set-off alleged that prior to the institution of the bankruptcy proceedings the Dart Cereal Company was indebted to Rubin, one of the defendants, in the sum of $350.
The learned court below directed a verdict for the plaintiff. We think that the direction of the court below was correct. The individual claim of one of the partners could not properly be set off against a claim against both partners upon their joint debt. Hunter v. Booth, 84 App. Div. 585, 82 N. Y. Supp. 1000; Thomas v. Noonan, 133 App. Div. 459, 118 N. Y. Supp. 25; Blumenthal v. Katz, 132 N. Y. Supp. 314.
Judgment affirmed, with costs. All concur.